The primary reason for allowance is that the cited prior art does not disclose a paper including fibrils and aramid fibrids in amounts claimed,10 the fibrils including a blend of polyparaphenylene terephthalamide and polyvinylpyrrolidone in amounts claimed, the fibrils of diameter, 15length, specific surface area and Canadian Standard Freeness claimed (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/           Primary Examiner, Art Unit 1748